Title: From Thomas Jefferson to —— Myers, 24 November 1793
From: Jefferson, Thomas
To: Myers, ——



Sir
Germantown Nov. 24. 1793.

According to my engagement I now inclose you 186. Doll. thirty six cents = £55–18–3 Virginia currency to be passed to the credit of Mrs. Carr. You will readily perceive that your endorsement on the inclosed bank note will make it cash to any person wishing to remit to Philadelphia. The Custom house officers particularly take up these notes by a general arrangement. I am Sir Your most obedt. servt

Th: Jefferson

